DETAILED ACTION

This communication is in response to the Applicant Arguments/Remarks dated 1/5/2022. Claims 1-24 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered. 
Regarding the arguments on pages 9-11 that the cited references fail to teach the newly amended limitations, e.g., “Kieviet, however, at least fails to disclose defining critical events through a user interface, as recited in claim 1. More specifically, Kieviet fails to disclose a user interface "comprising one or more action fields and one or more page fields," wherein one or more action elements of the critical events are defined "through the one or more action fields," and one or more page elements are defined "through the one or more page fields," and that the plurality of critical events is defined "based on the one or more action elements and the one or more page elements," as recited in claim 1”, examiner respectfully disagrees.
	Specification, para. 8 states “each of the critical events represents a possible action of the users on the at least one webpage”.

Kieviet teaches action fields, page fields at para. 19: when a user selects a link to purchase a product, for example, the HTML or Java tag or script can identify the event and store the event in a database for further processing, analytics, or reporting by the tool; para. 23-24: select items (e.g., products on sale) and add them to an online shopping cart – action element, navigate back to the shopping cart and proceed to check out/page elements or purchase the items placed in the shopping cart; para. 35: provide an interface displaying input text boxes, buttons, drop downs, or other widgets through which a user of a client can select or otherwise indicate a category for the search; para. 50-51: an event tracking tag can be configured with event tracking parameters (or parameters) fields…The parameter fields can include, for example: event category, action, label, and value; para. 76: the template may include 4 fields and the agent can compare the number, order, or type of fields in the tag embedded on the webpage with the template to determine a match (e.g., a same number, same types, field names, parameters, structure, etc.
The newly applied prior art Schwarzbauer et al. further teaches providing a user interface comprising one or more action fields and one or more page fields; defining, through the one or more page fields, one or more page elements at para. 13: a shopping cart is commonly used in e-business applications to handle catalogs of items 
Krishnamurthy further teaches at col. 3: 32-43: clickstream data for an ecommerce platform have conventionally been based on occurrences of events on the website, general user traits, and features based on timestamps (i.e., time-based features). Event variables include an addition of an item to a cart, a purchase of a good, a type of good purchased, and so forth. Thus, the combination of the cited references does teach the argued and newly amended limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kieviet (US 20170063653) in view of Schwarzbauer et al. (US 20150304386) and further in view of Krishnamurthy (US 10210453).
	Specification, para. 26 discloses “A session may be defined as an episode of continuous user actions. The user actions may refer to a click or a screen cursor movement action through a mouse, a keyboard entry through a keyboard, a voice command through a microphone, a touch command through a touch screen, or a gesture command through a camera, and so on. The user actions may be monitored by the data collection unit 111 through user input devices in the computing devices (131, 132, 133, etc.)”
As per claims 1, 9, 17, Kieviet teaches
recording actions of users on a designated website; grouping the recorded actions into a plurality of sessions wherein each of the plurality of sessions includes a plurality of views, and is associated with a plurality of webpages related to the designated website (para. 2-3: recording a browsing session – fig. 2: record network activity of the browsing session, generate a data file with the recording, transmit the data file and a request to generate a report; para. 19: a content provider, advertiser, online retailer or other website publisher/designated website can configure tags ( e.g., HTML tags) or scripts (e.g., Java scripts) on, in, or with their webpage or advertisements to facilitate identification of details associated with a browsing session; para. 49: obtain information about objects loaded by the web browser during the browsing session. This information can include information associated with tags configured on one or more webpages accessed during the browsing session; para. 65-66: an event processing protocol can include a sessionization protocol that is configured to identify one or more sessions in the data file; an event processing protocol applied to network activity to determine a session can analyze time periods of network activity and inactivity in relations to a website to identify one or more sessions; para. 69-71: provide an interactive or dynamic report via the front end interface… The report can provide, … links to jump to other views or sections such as view selection, errors and warnings section, views, and flow; para. 73-75: each view section can include, e.g., a site content table that shows a number of page views, events, and sessions for each URL as recorded in the view; para. 104, 112); 
a session terminates when all of the plurality of webpages are closed (para. 48: agent may then receive an indication to terminate, end, or stop recording. Responsive to the indication to stop recording the browsing session, the agent 130 can stop tracking or obtaining network activity data. Responsive to the indication to stop recording, the agent 130 can further generate the data file in a file format, and store the data file in memory of the computing device. In addition, when all webpages are closed, no user browsing activity occurs, no session for tracking website traffic, thus, session(s) end);
providing a user interface comprising one or more action fields and one or more page fields (para. 23-24: select items, e.g., products on sale, add them to an online shopping cart; para. 19: a content provider, advertiser, online retailer or other website publisher can configure tags (e.g., HTML tags) or scripts (e.g., Java scripts) on, in, or with their webpage or advertisements to facilitate identification of details associated with a browsing session. When a user selects a link to purchase a product, for example, the HTML or Java tag or script can identify the event and store the event in a database for further processing, analytics, or reporting by the tool; para. 35: provide an interface displaying input text boxes, buttons, drop downs, or other widgets through which a user of a client can select or otherwise indicate a category for the search; para. 68: checkout page);
 defining, through the one or more action fields, one or more action elements; defining, through the one or more page fields, one or more page elements (para. 23-24: select items ( e.g., products on sale) and add them to an online shopping cart – action element, navigate back to the shopping cart and proceed to check out/page elements or purchase the items placed in the shopping cart; para. 50-51: an event tracking tag can be configured with event tracking parameters (or parameters) fields…The parameter fields can include, for example: event category, action, label, and value; para. 76: the template may include 4 fields and the agent can compare the number, order, or type of fields in the tag embedded on the webpage with the template to determine a match (e.g., a same number, same types, field names, parameters, structure, etc.);
defining, based on the one or more action elements and the one or more page elements, a plurality of critical events for the plurality of webpages of the designated website, wherein each of the critical events represents a possible action of the users on the plurality of one webpages, and (para. 3-4: the network activity can include events triggered by tags embedded in at least one of a plurality of web pages accessed during the browsing session; para. 42: the data processing system can receive indications of events triggered from network activity associated with a browsing session; para. 49, 85: record events or hits triggered by tags on a private web page, a webpage behind a firewall, a webpage that has not gone public or is not live. Thus, the agent can record a representation of the multiple webpages and the hits or events of the browsing session, wherein the hits or events include interactions, redirects, clicks, conversions, ecommerce, etc.); 
wherein the possible action is defined by the one or more action elements, the plurality of webpages is defined by the one or more page elements (para. 50: event category, action, label, and value elements; para. 71, 74-75: each view section can include, e.g., a site content table that shows a number of page views, events, and sessions for each URL as recorded in the view; para. 78: the same category name can be used multiple times over related user interface elements that are to be grouped under a given category; para. 24: select items ( e.g., products on sale) and add them to an online shopping cart, navigate back to the shopping cart and proceed to check out or purchase the items placed in the shopping cart); 
label each critical event with a time stamp (para. 47: recording network activity can refer to capturing, identifying, or otherwise obtaining data associated with a browsing session, export the captured data to a file which includes some or all objects loaded by the web browser during the browsing session including a timestamp; para. 50: an event tracking tag can be configured with event tracking parameters (or parameters) fields. The parameter fields can include, for example: event category, action, label, and value; para. 67: some or all objects loaded by the web browser during the browsing session, including a timestamp associated with the web browser loading the object; para. 75, 78: the report generator can further provide for each event an action, label, counts, and sum); 
receiving a request to display one of the sessions; and responsive to the request, displaying the one of the sessions according to the time stamps (para. 5: a request to generate a simulated report using a data file recorded by an agent of a web browser executed by the client device; extracting, responsive to the request, the network activity of the browsing session recorded in the data file; para. 22: the server can analyze the recording of the browsing session to emulate aspects of the browsing session. The analytics engine can use the recording to emulate the generation of a report, and provide the emulated report to the web developer via an interactive user interface; para. 47: the agent 130, upon capturing network activity data or browsing session data, can export the captured data to a file format such as HAR. The data file can include some or all objects loaded by the web browser during the browsing session, including a timestamp associated with the web browser loading the object; para. 67-69: provide an interactive or dynamic report via the front end interface. The report can include … number of browsing sessions, visited pages etc.; para. 71: generate the report with one or more sessions; para. 98: record a multi-page session (flow) with respect to page loads and all interactions. The agent 305 can provide the recorded data for display on a computing device to allow users to review the recorded data; para. 114);
by: selecting one or more views of the one of the sessions that include any one of the plurality of critical events; and displaying the selected one or more views while skipping the views of the one of the sessions that are not selected (fig. 5D: view selection will play/replay one or more selected views, thus, skipping the not selected view(s); para. 19: when a user selects a link to purchase a product (critical event), for example, the HTML or Java tag or script can identify the event and store the event in a database for further processing, analytics, or reporting by the tool; para. 22: server can analyze the recording of the browsing session to emulate aspects of the browsing session, such as hits, selections, conversions, etc. The server may be configured to generate a report that filters certain types of activity or information (e.g., filter out personally identifying information, or filter out selections that did not result in conversions, etc.); para. 41-42: identify the set of candidate content items based on content selection criteria established by a content provider, including, e.g., keywords, geographic information,…the data processing system can receive indications of events triggered from network activity associated with a browsing session. For example, a content publisher can establish or configure tags or scripts on their resource (or website or webpage) that track viewing activity, selection activity, network activity, location information, or other information associated with a browsing session; para. 49-50: event tags that track actions or events such as a button click, transaction tags that track an ecommerce transaction, social tags that track social interactions; para. 66-67: obtain the parsed hits or events and apply one or more sessionization filters that divide the events or hits recorded in the data file into sessions; para. 67, 72-75.)
Kieviet does not explicitly disclose the limitation “replay”.
Schwarzbauer et al. teaches at para. 22: both a web browser and the replay engine of a conventional simulation tool that is capable of a page-level replay follow the same steps when downloading a web page from a web server. Documents are downloaded (step 401) by the client from the server as shown in FIG. 4, starting with the root document; para. 26-32, 99-100, 105: the recorder records a replay instruction to the script that specifies that the chosen parser addition with the chosen parameters is to be used during script replay and during the execution of the replay instruction that downloads the web page containing the document in which the parser addition can parse the required URL or form. Such a replay instruction is called "parser extension". 
Schwarzbauer et al. also teaches 
providing a user interface comprising one or more action fields and one or more page fields; defining, through the one or more page fields, one or more page elements (para. 13, 49-50: a new context-full script instruction "SubmitForm" is recorded in the script along with parameters that allow the replay engine to reference the form during replay and the names and values of the form fields that have been edited by the user; para. 131: the form field name, value, and location among the existing form fields are specified in the script; para. 136-139: fig. 8 illustrates how the replay engine constructs a form to be submitted from a form obtained from a previously downloaded web page by use of a document parser and a form definition with merging instructions from the script.  Form field "Product ID", “quantity”, “property”, “color”, “SID” etc. from the previously downloaded web page are compared to form field "Product ID", “quantity”, “property”… from the form to be submitted). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kieviet and Schwarzbauer et al. in order to effectively allow users to better view, interact, and/or analyze of events within sessions data based on time frames/timeline.
Kieviet and Schwarzbauer et al. do not explicitly disclose each of the plurality of sessions begins when a homepage of the designated website is open.
Krishnamurthy teaches 
each of the plurality of sessions begins when a homepage of the designated website is open (col. 3: 32-43: clickstream data for an ecommerce platform have conventionally been based on occurrences of events on the website, general user traits, and features based on timestamps (i.e., time-based features). Event variables include an addition of an item to a cart, a purchase of a good, a type of good purchased, and so forth; col. 15:57-60: end users entering a website from a homepage of the website. End users requesting greater than a particular number, such as three, page views in one session). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kieviet, Schwarzbauer et al. and Krishnamurthy to effectively track end users browsing activities, analyze of events within sessions in order to predict user interests, enables a new end user to be targeted with an opportunity appropriate for a predicted behavior – See Krishnamurthy – col. 19:2-9.

As per claims 2, 10, 18, Kieviet teaches
receiving a search query that specifies at least one of the critical events; and responsive to receiving the search query, providing a session of the plurality of sessions that includes the at least one of the critical events (para. 3: the network activity can include events triggered by tags embedded in at least one of a plurality of web pages accessed during the browsing session; a new context-full script instruction "SubmitForm" is recorded in the script along with parameters that allow the replay engine to reference
the form during replay and the names and values of the form fields that have been edited by the user; para. 49: event tags that track actions or events such as a button click, transaction tags that track an ecommerce transaction, social tags that track social interactions,…, event tracking tags can be used to determine online interactions, such as how many times a button on a webpage was selected or clicked, whether a form was submitted, or a document was downloaded, for example; para. 66-68: an event processing protocol applied to network activity to determine a session can analyze time periods of network activity and inactivity in relations to a website to identify one or more sessions; para. 71: the report generator can generate the report with one or more sessions. Reports are generated based on request statements; para. 91: identify a conversion goal corresponding to a tag with a source page named: add to cart, checkout button – critical events).  

As per claims 3, 11, 19, Kieviet teaches
wherein the grouping comprises: grouping a plurality of the recorded actions into one of the sessions when (i) the plurality of the recorded actions are defined as the critical events, (ii) the plurality of the recorded actions correspond to one of the users, and (iii) no two consecutive ones of the plurality of the recorded actions are separated in time by more than a predetermined interval (para. 67: obtain the parsed hits or events and apply one or more sessionization filters that divide the events or hits recorded in the data file into sessions; para. 90: the sessionization protocol can include identifying one or more tracking identifier and a duration and applying a heuristic technique or predetermined duration threshold or time interval thresh old to network activity to identify a session. For example, the analytics server can determine there was network activity for 15 minutes on a website and then identify a first session. The analytics server may then determine there was network inactivity for 30 minutes, which was followed by additional network activity for 15 minutes. Thus, the analytics server may determine the subsequent 15 minutes of network activity separated from the first 15 minutes of network activity by 30 minutes of inactivity corresponds to a second network activity session.) 

As per claims 4, 12, 20, Kieviet teaches
wherein the labeling comprises: labeling each of the critical events in each session with a time stamp relative to a start of the session (para. 47: capturing, identifying, or otherwise obtaining data associated with a browsing session. The data can include information on objects loaded into the web browser such as, e.g., content, third-party content items, advertisements, subject matter, images, documents, scripts, graphics rendering scripts, etc. The agent 130, upon capturing network activity data or browsing session data, can export the captured data to a file format such as HAR. The data file can include some or all objects loaded by the web browser during the browsing session, including a timestamp associated with the web browser loading the object.; para. 50: event can be a type of hit used to track user interactions with content. Examples of user interactions tracked with events can include downloads, mobile advertisement clicks, gadgets, multimedia or software platforms used for creating elements such as graphics, animation, browser games, or web applications, AJAX embedded elements, and video plays. The parameter fields can include, for example: event category, action, label, and value; para. 66-67, 81).  

As per claims 5, 13, 21, Kieviet teaches
recording one or more critical parameters, wherein each of the critical parameters represents at least one of a time duration, a time stamp, a geographic location, item information for an item offered for sale on the plurality of webpages, user information, and classification of the user (para. 49-50: examples of user interactions tracked with events can include downloads, mobile advertisement clicks, gadgets, multimedia or software platforms used for creating elements such as graphics, animation, browser games, or web applications, AJAX embedded elements, and video plays. The parameter fields can include, for example: event category, action, label, and value; para. 69, 85, 107); 
identifying each session with a session ID; receiving a search query that specifies at least one of the critical events, the time stamps, the session IDs, and the critical parameters; and responsive to receiving the search query, providing a session of the plurality of sessions that includes the at least one of the critical events, the time stamps, the session IDs, and the critical parameters (para. 66-67: if there is network inactivity for a predetermined time interval (e.g., 20 minutes, 25 minutes, 30 minutes, 1 hour, or more), the data processing system 120 can attribute any future activity to a new, second session different from the previous, first session. In some cases, the data processing system 120 can determine that users that leave the website and return within the predetermined time are counted as part of the original, first session … one or more of the events can be triggered by tags from the browsing session. As tags are triggered, they can provide information corresponding to the tag. For example, this may include a timestamp, a source URL, a destination URL, etc. The analytics engine 140 can analyze the information associated with triggered tags to identify one or more sessions; para. 76).  
	Schwarbauer et al. also teaches providing a session of the plurality of sessions that includes the at least one of the critical events, the time stamps, the session IDs and the critical parameters – para. 12: session IDs, shopping carts…; fig. 8, item 862: action: add to basket/critical event(s), color: blue, quantity: 2, SID etc.; para. 99-102, 147: transaction includes metadata, e.g., timestamps, IP addresses etc.	
	
As per claims 6, 14, 22, Kieviet teaches
wherein the defining the plurality of critical events comprises at least one of: defining one of the critical events as a one-page event, wherein each one-page event is effective only within a particular one of the plurality of webpages; and defining one of the critical events as a whole-website event, wherein each whole-website event is effective in all the plurality of webpages of the designated website (para. 3, 19: a content provider, advertiser, online retailer or other website publisher/designated website can configure tags ( e.g., HTML tags) or scripts (e.g., Java scripts) on, in, or with their webpage or advertisements to facilitate identification of details associated with a browsing session; para. 27, 49: obtain information about objects loaded by the web browser during the browsing session. This information can include information associated with tags configured on one or more webpages accessed during the browsing session; para. 98: record a multi-page session (flow) with respect to page loads and all interactions. The agent 305 can provide the recorded data for display on a computing device to allow users to review the recorded data).  

As per claims 8, 16, 24, Kieviet teaches at para. 69: the report can include alerts, diagnosis information, event information, tag configuration information, conversion information, transaction information, network activity information, status information, number of browsing sessions, visited webpages, number of clicks, number of events, number of hits, etc.; para. 71: the report generator 145 can generate the report 500 with one or more sections. A first section 508 can include an overview of the analysis. This overview 508 can include a table of properties encountered in the data file (e.g., HAR file). For each property, the report can show a number of hits (e.g., pageviews, events, other). Pageview can refer to an instance of a page being loaded (or reloaded) in a web browser; para. 74-75).
	Kieviet does not explicitly teach the limitation “replay”.
Schwarzbauer et al. teaches 
receiving a request to replay only a portion of one of the sessions; and responsive to the request, replaying only the portion of the one of the sessions (para. 22: replay engine is capable of a page-level replay. Thus, a page level is a portion of a session; para. 93: parser extensions can be in effect during the entire script execution or for individual page-level replay instructions only; para. 105: the recorder records a replay instruction to the script that specifies that the chosen parser addition with the chosen parameters is to be used during script replay and during the execution of the replay instruction that downloads the web page containing the document in which the parser addition can parse the required URL or form). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kieviet and Schwarzbauer et al. in order to effectively allow users to better view, interact, and/or analyze of events within sessions data based on time frames/timeline.

Claims 7, 15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kieviet (US 20170063653)  in view of Schwarzbauer et al. (US 20150304386) and further in view of Krishnamurthy (US 10210453) and England et al. (US 20120290399).

As per claims 7, 15, 23, Kieviet teaches at para. 36, 47, 69: providing a user interface for the defining the plurality of critical events. 
Kieviet, Schwarzbauer and Krishnamurthy et al. do not teach wherein the user interface is a WSYIWYG editor or program.
	England teaches 
wherein the user interface is a WSYIWYG editor or program (para. 255-262: a visitor requesting a predetermined webpage, user search activities, purchase history etc.; para. 131: the use of a "what you see is what you get" (WYSIWYG) editor. In these and other embodiments, externally-created content may be ingested and included within the offer as well as internally-created, previously-used, and dynamically-created and recommended content).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kieviet, Schwarzbauer, Krishnamurthy et al. and England in order to effectively allow users the ability to interact/view selected items from prior/predefined layouts/templates – See England para. 177.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roy et al. (US 9723037) teaches at col. 22: replaying a webpage navigation session; fig. 9: products, add to cart, page fields: products, page elements: prices; fig. 10:  update quantity, enter zip code to calculate shipping, proceed to checkout - critical events etc...
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        2/4/2022






/ALEX GOFMAN/Primary Examiner, Art Unit 2163